             Case 2:19-cv-00290-RSL Document 400 Filed 02/17/21 Page 1 of 6




 1                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 2                                         AT SEATTLE
 3

 4   BRUCE CORKER, et al., on behalf of                    Case No. 2:19-CV-00290-RSL
     themselves and others similarly situated,
 5                                                         ORDER GRANTING MOTION FOR
                          Plaintiff,                       PRELIMINARY APPROVAL OF CLASS
 6                                                         SETTLEMENTS AND DIRECTING
             v.                                            ISSUANCE OF NOTICE
 7
     COSTCO WHOLESALE
 8   CORPORATION, et al.,
 9                        Defendant.
10

11   1. Upon review and consideration of Plaintiffs’ Motion for Preliminary Approval of Class
12       Action Settlement (“Motion”), and all declarations and exhibits submitted in support thereof,
13       including the Cameron’s Coffee and Distribution Company (“Cameron’s”) Settlement
14       Agreement, Copper Moon, LLC (“Copper Moon”) Settlement Agreement, BCC Assets, LLC
15       d/b/a Boyer’s Coffee (“BCC”) Settlement Agreement, Pacific Coffee, Inc., d/b/a Maui
16       Coffee Company (“MCC”) Settlement Agreement, Cost Plus Inc. (“Cost Plus”) Settlement
17       Agreement (collectively referred to as “Settlement Agreements”) 1, executed by Bruce Corker
18       d/b/a Rancho Aloha, Melanie Bondera and Melanie Bondera, husband and wife, d/b/a
19       Kanalani Ohana Farm, and Robert Smith and Cecilia Smith, husband and wife, d/b/a
20       Smithfarms, and Smithfarms LLC (“Plaintiffs”) and the respective settling Defendants
21       (collectively “Parties”), for the purposes of the subject settlements; This Court finds that it
22       has subject matter jurisdiction over this matter pursuant to 15 U.S.C. § 1125(a) and federal
23       question jurisdiction under 28 U.S.C. § 1331.
24   2. The Court grants preliminarily approval of the Settlement Agreements based on the terms set
25       forth in the Settlement Agreements.
26
     1
      Capitalized terms not otherwise defined herein shall have the same meaning as set for in the Settlement
     Agreements.                                                            LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                                                                               250 Hudson Street, 8th Floor
                                                                                                New York, NY 10013-1413
                                                                                      Tel. 212.355.9500 • Fax 212.355.9592
              Case 2:19-cv-00290-RSL Document 400 Filed 02/17/21 Page 2 of 6




 1   3. Pursuant to Fed. R. Civ. P. 23(e), the Court finds that the proposed Settlement Class,

 2       composed of all persons and entities who farmed Kona coffee in the Kona District and then

 3       sold their coffee from February 27, 2015 to the present, likely meets the requirements for

 4       class certification under Fed. R. Civ. P. 23(a) and 23(b)(3) as follows:

 5            a. The Settlement Class is so numerous that joinder of all members in a single

 6                 proceeding would be impracticable;

 7            b. Resolution of the claims will involve common questions of law and fact;

 8            c. The named Plaintiffs’ claims are typical of those of the Settlement Class Members;

 9            d. The named Plaintiffs and Settlement Class Counsel have fairly and adequately

10                 represented the interests of the Settlement Class and will continue to do so; and

11            e. Questions of law and fact common to the Settlement Class predominate over the

12                 questions affecting only individual Settlement Class Members, and certification of the

13                 Settlement Class is superior to other available methods to the fair and efficient

14                 adjudication of this controversy.

15   4. The Court finds, pursuant to Fed. R. Civ. P. 23(e)(1)(B)(i), that the proposed Settlement

16       Agreements are likely fair, reasonable, and adequate, entered into in good faith, and free

17       from collusion; that Class Counsel have ably represented the Class; and, that the relief,

18       monetary and injunctive, provided for in the Settlement Agreements outweighs the

19       substantial costs, the delay, and risks presented by further prosecution of issues during pre-

20       trial, trial, and possible appeal. Additionally, the proposed allocation plan treats the class

21       members equitably in proportion to their sales to provide Class Members with adequate

22       relief. Based on these factors, the Court concludes that, pursuant to Fed. R. Civ. P. 23(e), the

23       Settlement Agreements meet the criteria for preliminary settlement approval and are deemed

24       fair, reasonable, and adequate, such that notice to the Settlement Class is appropriate.

25   5. The Court appoints Paul Richard Brown and Nathan Paine, of Karr Tuttle Campbell, and

26       Jason Lichtman, Daniel Seltz, and Andrew Kaufman, of Lieff Cabraser Heimann &
     ORDER
     Case No. 2:19-CV-00290-RSL
                                                       -2-
              Case 2:19-cv-00290-RSL Document 400 Filed 02/17/21 Page 3 of 6




 1       Bernstein, LLP as Settlement Class Counsel upon consideration of the factors set forth in

 2       Fed. Riv. Civ. P. 23(g).

 3   6. Pursuant to Fed. R. Civ. P. 23(e)(1) 2 and 23(c)(2)(B), the Court approves, as to form and

 4       content:

 5            a.    The proposed Notice (“Notice”), in substantially the form attached as Exhibit 6 to the

 6                 Declaration of Jason L. Lichtman, Dkt. # 394-6. The Court finds that the Notice is a

 7                 reasonable method calculated to reach members of the Settlement Class who would

 8                 be bound by the Settlement Agreements. The Notice shall be sent via First Class U.S.

 9                 Mail and email to all members for whom address information is available, and posted

10                 on the Settlement Website, www.KonaCoffeeSettlement.com.

11            b. The Publication Notice, in substantially the form attached as Exhibit 7 to the

12                 Declaration of Jason L. Lichtman, Dkt. # 394-7, which will be published in the West

13                 Hawaii Daily. The Court approves, as to form and content, the proposed Notice and

14                 Publication Notice because they concisely state in plain, easily understood language,

15                 inter alia: (1) the nature of the Corker case and the Settlement Agreements, including

16                 the terms thereof; (2) the definition of the Settlement Class; (3) the Plaintiffs’

17                 applications for service awards; (4) that a Settlement Class Member may enter an

18                 appearance on their own behalf or through an attorney and the procedures for filing

19                 an objection to the Settlement Agreements; (5) contact information for Settlement

20                 Class Counsel, and a toll-free number to ask questions about the Settlement

21                 Agreements; (6) the address of the case-specific website (the “Settlement Website”)

22                 maintained by the Settlement Administrator that links to important case documents,

23

24   2
       Specifically, pursuant to 23(e)(1)(B), the Court finds that notice can be directed “in a reasonable manner to all
     class members who would be bound by the proposal if giving notice is justified by the parties' showing that the court
25   will likely be able to: (i) approve the proposal under Rule 23(e)(2); and (ii) certify the class for purposes of
     judgment on the proposal.”
26
     ORDER
     Case No. 2:19-CV-00290-RSL
                                                             -3-
              Case 2:19-cv-00290-RSL Document 400 Filed 02/17/21 Page 4 of 6




 1                 including motion for preliminary approval papers, and instructions on how to access

 2                 the case docket via PACER or in person; (7) important dates in the settlement

 3                 approval process, including the date of the Final Approval Hearing (as described

 4                 below); (8) the binding effect of a class judgment on Settlement Class Members; and

 5                 (9) Settlement Class Counsel’s forthcoming Attorneys’ Fees Motion.

 6   7. The Court appoints JND Legal Administration as Settlement Administrator.

 7   8. The Court finds that the Notice meets the requirements of due process under the U.S.

 8       Constitution and Fed. R. Civ. P. 23.

 9   9. The Court directs:

10            a.   The mailing and emailing of Settlement Class notice and publication in the West

11                 Hawaii Today shall begin within 21 days of the entry of this Order.

12            b. No later than 21 days after entry of this Order, the Settlement Administrator shall

13                 create and maintain a Settlement Website until at least 30 days after the effective date

14                 of the Settlement Agreements. The Settlement Website shall (1) post, the Second

15                 Amended Complaint, the Settlement Agreements, and Notice; (2) notify Settlement

16                 Class Members of their rights to object or opt-out; (3) inform Settlement Class

17                 Members that they should monitor the Settlement Website for developments; and (4)

18                 notify Settlement Class Members that no further notice will be provided to them once

19                 the Court enters the Final Order and Judgment, other than updates on the Settlement

20                 Website.

21            c. The Settlement Administrator shall establish an email account and P.O. Box to which

22                 Settlement Class Members may submit questions regarding the Settlement

23                 Agreements. The Settlement Administrator will monitor the email account and P.O.

24                 Box and respond promptly to administrative inquiries from Settlement Class

25                 Members and direct new substantive inquiries to Settlement Class Counsel.

26            d. No later than 21days after entry of this Order, the Settlement Administrator shall
     ORDER
     Case No. 2:19-CV-00290-RSL
                                                       -4-
              Case 2:19-cv-00290-RSL Document 400 Filed 02/17/21 Page 5 of 6




 1                 establish a toll-free telephone number that Settlement Class Members can call to

 2                 receive additional information about the Settlement Agreements. The toll-free number

 3                 shall be operational until at least the effective date of the Settlement Agreements.

 4   10. All costs associated with implementing Notice, including fees and costs of the Settlement

 5       Administrator, shall be paid out of the Settlement Funds.

 6   11. No later than 63 days after entry of this Order, Settlement Class Counsel shall file its

 7       application for attorneys’ fees and Plaintiffs’ request for service awards. The motions shall be

 8       noted on the Court’s calendar for the Friday before the Final Approval Hearing.

 9   12. No later than 14 days before the Final Approval Hearing, the Settlement Administrator shall

10       file an affidavit with the Court confirming its implementation of Notice in accordance with

11       this Order.

12   13. Any Settlement Class Member may comment on, or object to, the Settlement Agreements,

13       Settlement Class Counsel’s application for attorneys’ fees and costs, and/or the request for

14       Plaintiffs’ service awards.

15   14. The following chart summarizes the dates and deadlines set by this Order:
                               Event                                        Date
16
             Notice of Settlement to be mailed,        March 10, 2021
17
               emailed, and published in the West
18             Hawaii Today.

19             Creation and Maintenance of                   March 10, 2021
               Settlement Website
20                                                           March 10, 2021
               Creation and Maintenance of Toll-Free
21             Number
22             Deadline for Settlement Class                 April 21, 2021
               Counsel’s application for attorneys’
23             fees and Plaintiffs’ requests for service
               awards
24             Settlement Administrator affidavit of         June 4, 2021
               compliance with notice requirements
25

26
     ORDER
     Case No. 2:19-CV-00290-RSL
                                                       -5-
              Case 2:19-cv-00290-RSL Document 400 Filed 02/17/21 Page 6 of 6




 1                                Event                                       Date
 2             Deadline to have postmarked and/or          May 5, 2021
               filed a written objection to the
 3             Settlements or request for an exclusion.
 4                                                         June 18, 2021, at 1:30 p.m.
               Final Approval Hearing
 5

 6

 7            Dated this 17th day of February, 2021.

 8

 9                                                 Robert S. Lasnik
                                                   United States District Judge
10

11

12
     Presented by:
13
     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
14
            /s/ Daniel E. Seltz
15   Daniel E. Seltz (pro hac vice)
     250 Hudson Street, 8th Floor
16
     New York, NY 10013
17   Telephone: 212-355-9500
     Email: dseltz@lchb.com
18
     KARR TUTTLE CAMPBELL
19
     Paul Richard Brown, WSBA #19357
20   Nathan T. Paine, WSBA #34487
     Daniel T. Hagen, WSBA #54015
21
     Andrew W. Durland, WSBA #49747
22   Joshua M. Howard, WSBA #52189
     701 Fifth Avenue, Suite 3300
23   Seattle, Washington 98104
     206.223.1313
24   npaine@karrtuttle.com
25

26
     ORDER
     Case No. 2:19-CV-00290-RSL
                                                     -6-
